REVISED
                 United States Court of Appeals,

                         Fifth Circuit.

                    Nos. 97-30042, 96-11470.

             Raymundo VENEGAS, Petitioner-Appellee,

                               v.

G.L. HENMAN, Warden Federal Detention Center, Oakdale, Louisiana,
Respondent-Appellant.

              Steve P. WILSON; et al., Plaintiffs,

 Steve P. Wilson; Martin D. Arrasmith; Clyde Devers, Plaintiffs-
Appellants,

                               v.

              Roy Lee SIMPSON, et al., Defendants,

     Roy Lee Simpson; Ronnie Giambra, Defendants-Appellants,

                               v.

   BUREAU OF PRISONS; Kathleen Hawk Davis; George E. Killinger,
Warden, FCI Ft. Worth, Defendants-Appellees.

                         Oct. 31, 1997.

Appeal from the United States District Court for the Western
District of Louisiana.
Appeal from the United States District Court for the Northern
District of Texas.

Before REYNALDO G. GARZA, SMITH and WIENER, Circuit Judges.

     REYNALDO G. GARZA, Circuit Judge:

      In the context of a habeas corpus petition, this Court

reviews the district court's determinations of law de novo and its

findings of facts for clear error.       This appeal raises related

issues of first impression in this Circuit.   The Bureau of Prisons


                                1
has authority to reduce, by up to one year, the sentences of

offenders   convicted    of   nonviolent        offenses   who   successfully

complete substance abuse treatment. The first issue is whether the

Bureau of Prisons' classification of convictions for violation of

18 U.S.C. § 922(g) (felon-in-possession of a firearm) as violent is

erroneous as a matter of law.     The second is whether the Bureau of

Prisons' classification of convictions for violation of 21 U.S.C.

§ 841(a)(1) (drug possession with intent to distribute), with a

sentence enhancement for possession of a weapon, as violent is

erroneous as a matter of law.

     We conclude that the Bureau of Prisons' classifications of

felon-in-possession     convictions       and    drug   convictions   with   a

sentence enhancement for possession of a weapon are reasonable and

consistent with the authority and discretion granted to the Bureau

by Congress.   As such, these classifications are not erroneous as

a matter of law.      Accordingly, we affirm the denial of habeas

relief to the petitioners in Wilson v. Bureau of Prisons, No. 96-

11470, and reverse the granting of habeas relief to the petitioner

in Venegas v. Henman, No. 97-30042.

                               Background

     In the first of the two cases under consideration, Venegas v.

Henman, No. 97-30042, the district court granted Raymundo Venegas'

habeas corpus petition and ordered the Bureau of Prisons to reduce

his sentence by one year.      The court concluded that the Bureau's




                                      2
classification of Venegas' felon in possession conviction1 as

violent conflicted with the plain language of the statute granting

the Bureau's authority to reduce sentences for nonviolent offenders

who complete substance abuse treatment.    In the companion case,

Wilson v. Bureau of Prisons, No. 96-11470, several prisoners

convicted of felon-in-possession violations2 and drug possession

violations with sentence enhancements for possession of a weapon3

filed habeas corpus petitions after the Bureau of Prisons denied

reductions in their sentences.       The district court dismissed

several petitions due to the petitioners' failure to exhaust

administrative remedies and denied the remaining petitions based on

the petitioners' failure to establish a deprivation of a liberty

interest.


     1
      In 1994, Venegas pleaded guilty to: possession with intent
to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1);
being a felon-in-possession of a firearm, in violation of 18 U.S.C.
§ 922(g);    and using a communication facility to facilitate a
felony, in violation of 21 U.S.C. § 846. Venegas possessed an AK-
47 rifle during a drug transaction, and the district court enhanced
his offense level on that basis.     The district court sentenced
Venegas to 80 months in prison and to five years of supervised
release.
         2
       The district court sentenced petitioner-appellant Martin
Arrasmith, for example, after convicting him of possession of a
firearm by a felon in violation of 18 U.S.C. § 922(g). The police
found Arrasmith, a previously convicted felon, in possession of
seven firearms.
         3
       The district court sentenced petitioner-appellant Ronald
Giambra for possession of methamphetamine with intent to distribute
in violation of 21 U.S.C. § 841.     The court enhanced Giambra's
offense by two points for possession of a dangerous weapon/firearm
under U.S. Sentencing Guideline Section 2D1.1(b)(1) after Giambra
admitted to the court that he was the owner of the .25 caliber
Jennings semi-automatic pistol and loaded magazine which police
seized from the vehicle Giambra was driving.

                                 3
                   Statutory and Regulatory Background

      The enabling statutes regarding eligibility for substance

abuse treatment and related sentence reduction explicitly vest

considerable discretion with the Bureau of Prisons.                       Section

3621(b) of United States Code Title 18 requires the Bureau to make

substance abuse treatment available for "each prisoner the Bureau

determines has a treatable condition of substance addiction or

abuse."      18 U.S.C. § 3621(b) (1997) (emphasis added).                      As an

incentive for prisoners to complete treatment, section 3621(e)

provides that prisoners who, "in the judgment of the Director of

the Bureau of Prisons, [have] successfully completed a program of

residential substance abuse treatment ... shall remain in the

custody of the Bureau under such conditions as the Bureau deems

appropriate."      18 U.S.C. § 3621(e)(2)(A) (1997) (emphasis added).

The   legislative       history    of   section    3621(e)      states   that    the

determination      of    successful     completion     of   a   substance      abuse

treatment programs is to be "based on criteria established and

applied by the Bureau of Prisons."            H.R.Rep. 103-320, 103rd Cong.,

1st Sess. (1993). For prisoners convicted of "nonviolent" offenses

who have successfully completed treatment, the period of continued

custody     "may   be   reduced    by   the   Bureau   of    Prisons,    but    such

reduction may not be more than one year from the term the prisoner

must otherwise serve."       18 U.S.C. § 3621(e)(2)(B) (1997) (emphasis

added).

      The    Bureau     issued    regulations     governing     substance      abuse

treatment programs, see 28 C.F.R., Subpt. F, § 550.50, et seq.,


                                         4
which exclude inmates "whose current offense is determined to be a

crime   of   violence   as   defined       in   18   U.S.C.    924(c)(3)"   from

eligibility for early release. 28 C.F.R. § 550.58 (1997). Section

924(c)(3) defines a crime of violence as a felony:

     (A) [that] has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another, or

     (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another may
     be used in the course of committing the offense.

18 U.S.C. § 924(c)(3) (1997).      Bureau of Prison Program Statement

No. 5162.02 explicitly excludes from the category of "nonviolent"

offenders eligible for early release those prisoners convicted of

possession of a firearm by a convicted felon and those prisoners

serving enhanced sentences under United States Sentencing Guideline

section 2D1.1(b)(1) due to possession of a dangerous weapon during

the underlying offense.

                                Discussion

        The Bureau did not exceed its statutory authority by using

its discretion to exclude from consideration for early release

those prisoners convicted of possession of a weapon by a felon and

offenses enhanced under the sentencing guidelines for possession of

a weapon.    The Bureau of Prisons' internal agency guidelines, an

interpretive rule not subject to the Administrative Procedure Act's

notice-and-comment requirements, is entitled to some deference from

a reviewing court as long as the Bureau's interpretation is based

on a "permissible construction of the statute."               Reno v. Koray, 515

U.S. 50, 61, 115 S.Ct. 2021, 2027, 132 L.Ed.2d 46 (1995) (quoting


                                       5
Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc.,

467 U.S. 837, 843, 104 S.Ct. 2778, 2782, 81 L.Ed.2d 694 (1984)).

Section 3621(e)(2) provides:

(B) Period of custody.—The period a prisoner convicted of a
    nonviolent offense remains in custody after successfully
    completing a treatment program may be reduced by the Bureau of
    Prisons, but such reduction may not be more than one year from
    the term the prisoner must otherwise serve.

18 U.S.C. 3621(e)(2)(B) (1997).      The plain meaning of this mandate

is not clear. One possible interpretation is that the statute only

authorizes the Bureau to look to the specific elements of the base

offense in determining what constitutes a "nonviolent offense."

See Downey v. Crabtree, 100 F.3d 662, 668 (9th Cir.1996) ("The

operative word of § 3621(e)(2)(B) is "convicted.' ").                  Another

interpretation is that the use of the phrase "a nonviolent offense"

merely excludes all inherently violent offenses from eligibility

for consideration, while leaving to the Bureau's discretion the

determination of which other offenses will or will not be eligible

for consideration.      Under this reasoning, "may be reduced by the

Bureau of Prisons" is the operative language in the statute.

        The latter interpretation, which leaves the Bureau with the

discretion necessary to fulfill the purpose of the statute, is the

better interpretation.         The stated purpose underlying section

3621(e) is     to   reduce   recidivism,   which   in   turn   eases   prison

overcrowding and ultimately prevents crime.             H.R.Rep. 103-320,

103rd Cong., 1st Sess. (1993).4      Section 3621(e)(2)(B) provides an

    4
     The legislative history devotes considerable attention to the
connection between drug addiction and criminal activity, as well as
the dramatic effect substance abuse treatment can have on

                                     6
incentive for prisoners to undergo substance abuse treatment.                The

statute, however, does not extend this incentive to crimes of

violence.    Although the Bureau may find a violent offender to be

eligible     for   substance     abuse       treatment,   thereby   fostering

rehabilitation and, hopefully, reducing recidivism rates, Congress

has   determined    that   the   incentive       of   early   release   is   not

appropriate for violent offenders.             This exclusion preserves the

punitive and deterrent effects of harsher sentencing for violent

offenders.    The discretion vested in the Bureau to determine what

offenses, in context, are violent for purposes of section 3621(e)

and, therefore, not appropriate for exposure to the incentive of

early release, fulfills the will of Congress and satisfies both the

wording and the intent of the statute.                 Consistent with this

rationale, the Eighth Circuit recently agreed with the Bureau's

conclusion that use of a firearm during and in relation to a drug

trafficking crime "is clearly not a nonviolent offense within the

meaning of § 3621(e)(2)(B)."        Sesler v. Pitzer, 110 F.3d 569, 572

(8th Cir.1997), petition for cert. filed (July 7, 1997) (No. 97-

5126).5


recidivism rates. H.R.Rep. 103-320, 103rd Cong., 1st Sess. (1993).

      5
     In addition to finding the Bureau's exercise of discretion in
defining "nonviolent offense" to be reasonable in itself, Sesler,
110 F.3d at 571-72, the Sesler court pointed to 42 U.S.C. section
3796ii-2, which includes in the definition of violent offender:

            a person who ... is charged with or convicted of an
            offense, during the course of which offense or conduct
            ... the person carried, possessed, or used a firearm or
            dangerous weapon ... without regard to whether any of
            [these circumstances] is an element of the offense or

                                         7
     To the extent that the Ninth Circuit adopted a different

interpretation of section 3621(e)(2)(B) in Downey, we respectfully

disagree.   Limiting the Bureau's discretion so as to require early

release for all prisoners convicted of offenses which do not

include an act of violence as a necessary element would frustrate

the intent of Congress by exposing prisoners whose criminal conduct

presented a significant risk of violence to the incentive of early

release.    On the other hand, the Bureau's determination of which

prisoners   should   be   exposed   to   this   incentive,   based   on   the

presence of a "substantial risk that physical force against the

person or    property of another may be used in the course of

committing the offense," see 18 U.S.C. § 924(c)(3) (1997), is in

accord with section 3621(e)'s mandate that the incentive of early

release is not appropriate for violent offenders.


            conduct of which or for which the person is charged or
            convicted....

     42 U.S.C. § 3796ii-2 (1994) (repealed by Omnibus Consolidated
     Rescissions and Appropriations Act of 1996, Pub.L. No. 104-
     134, § 20112, 110 Stat. 1321). Although section 3796ii-2 had
     since been repealed, the court noted that Congress enacted
     both section 3796ii-2 and section 3621(e)(2)(B) as part of the
     Violent Crime Control and Law Enforcement Act of 1994.
Sesler, 110 F.3d at 572. The court continued "[c]onsequently, it
is reasonable to construe terms common to both § 3796ii-2 and §
3621(e)(2)(B) to have the same meaning."      Id. (citing Reno v.
Koray, 515 U.S. 50, 115 S.Ct. 2021, 132 L.Ed.2d 46 (1995) and
Gozlon-Peretz v. United States, 498 U.S. 395, 111 S.Ct. 840, 112
L.Ed.2d 919 (1991) as supporting reference to other, related
legislative enactments when interpreting specialized statutory
terms based on a presumption that Congress legislated with
reference to those terms). Accordingly, the court drew further
support for the reasonableness of the Bureau's interpretation of
"nonviolent" for section 3621(e)(2)(B) purposes from the fact that
Congress expressly included persons charged or convicted of
offenses involving the possession or use of a firearm in the
definition of violent offenders under section 3796ii-2. Id.

                                     8
      Furthermore, forcing the Bureau of Prisons to expose violent

offenders to the incentive of early release, as the court did in

Downey, may result in the paradoxical result of denying otherwise

eligible prisoners access to treatment.               The court in Downey

acknowledged that the Bureau has the discretion to determine which

prisoners are eligible for treatment.             If the Bureau has, in its

discretion, excluded certain violent offenders from exposure to the

incentive of early release and a court takes that discretion away,

the Bureau could achieve the same result by simply denying those

offenders access to treatment in the first place.

      Additionally, reliance on case law limiting the definition of

"crimes of violence" and "nonviolent crimes" in the context of

certain     Sentencing    Guidelines    is   misplaced.       The   Sentencing

Guidelines do not include the crime of possession of a weapon by a

felon as a crime of violence.          USSG § 4B1.2(1), comment.       (n. 2)

(1995).     Similarly, for purposes of sentence enhancement based on

a   prior   conviction    for   a   crime    of   violence,   the   Sentencing

Guidelines allow the court to consider only the specific elements

of the prior offense.      See, e.g., Taylor v. United States, 495 U.S.

575, 602, 110 S.Ct. 2143, 2160, 109 L.Ed.2d 607 (1990).                 These

cases deal with enhancing a sentence based on prior offenses, which

primarily serves punitive and deterrent purposes.             See USSG Ch. 1,

Pt. A, intro. comment (n. 2) (1995) (reciting statutory mission of

Sentencing Guidelines as furthering "the basic purposes of criminal

punishment:      deterrence,    incapacitation,       just    punishment,   and

rehabilitation.").       The Sentencing Guidelines serve these purposes


                                       9
ex ante, while decisions regarding early release of prisoners

necessarily must consider these purposes ex post.                      Accordingly,

Congress excluded violent offenders from consideration for early

release as an incentive for participation in substance abuse

treatment.    Where a risk of violence is involved, the connection

between substance abuse treatment and reduction in recidivism

becomes more tenuous.           Similarly, where a risk of violence is

involved, consideration of public safety takes on added importance

in the context of early release.

       In a similar context, that of pre-trial release, this Court

has found that an act of violence reasonably connected to the

specific offense charged could establish a crime of violence for

purposes of denying release.          United States v. Byrd, 969 F.2d 106,

110 (5th Cir.1992).          In so finding, we noted that "it is not

necessary that the charged offense be a crime of violence[,]" as

long as there is a nexus between the violent conduct and the

charged offense.       Id.     In the context of pre-trial release, as in

the present context of early release from prison, public safety is

an    important   consideration       that,        when    combined   with    conduct

presenting a risk of violence, justifies denial of release.                         See

id.   at   109-111.      Under     such    circumstances,        it   is     not   only

reasonable, but also advisable to consider conduct connected to the

charged    offense     which     presents      a    risk    of   violence.         This

consideration     is   in    accord   with     the    definition      of   crimes    of

violence adopted by the Bureau of Prisons, which includes a felony

"that by its nature, involves a substantial risk that physical


                                          10
force against the person or property of another may be used in the

course of committing the offense."   18 U.S.C. § 924(c)(3) (1997).

In addition, this language belies the proposition that actual

violence must be an element of the charged offense by speaking in

terms of "a substantial risk" of force that "may be used."     The

Bureau of Prisons determination that a sufficient nexus exists

between the offenses at issue and a substantial risk of violence is

a valid exercise of discretion which this Court will not disturb.

                            Conclusion

     The Bureau of Prisons' exclusion of felon-in-possession of a

weapon convictions and drug convictions with enhanced sentences due

to possession of a weapon from eligibility for early release after

substance abuse treatment is consistent with the letter and spirit

of the Bureau's authority as derived from section 3621(e).     The

loss of the mere opportunity to be considered for discretionary

early release is too speculative to constitute a deprivation of a

constitutionally protected liberty interest.   See Luken v. Scott,

71 F.3d 192, 193 (5th Cir.1995) (holding that opportunity to earn

good-time credits, which might lead to earlier release does not

constitute a constitutionally protected liberty interest), cert.

denied, --- U.S. ----, 116 S.Ct. 1690, 134 L.Ed.2d 791 (1996).

Accordingly, we REVERSE the order granted by the district court in

Venegas v. Henman, No. 97-30042, and AFFIRM the dismissals and

denials of habeas relief ordered by the district court in Wilson,

et al. v. Bureau of Prisons, et al., No. 96-11470.




                                11